Citation Nr: 0200589	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of shell 
fragment wounds, left side of chest and left arm.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 until 
September 1979.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a November 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record demonstrates a present diagnosis 
of PTSD which is causally related to an established in-
service stressor event.

3.  The evidence of record does not demonstrate any residuals 
of shell fragment wounds, left side of chest and left arm.   

 
CONCLUSIONS OF LAW

1.  PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303 (2001).

2. Residuals of shell fragment wounds, left side of chest and 
left arm, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

The veteran is seeking service connection for PTSD and for 
the residuals of shell fragment wounds on the left side of 
his chest and left arm.  He contends that both conditions 
relate to one particular incident that occurred while he was 
serving on the U.S.S. Chicago.  Specifically, he maintains 
that while standing on deck he was hit by shell fragments 
from an explosion in nearby waters.  The veteran explains 
that the explosion was caused when Marines conducting war 
exercises fired grenade launchers at a target situated too 
close to the veteran's ship.  The veteran's application for 
compensation for each of these claims was received by the RO 
on March 13, 1997.  In a November 1997 rating decision, the 
RO denied service connection as to both claims.  The veteran 
was notified of this determination by letter dated December 
8, 1997 and submitted a notice of disagreement on December 3, 
1998.  A statement of the case was issued in June 1999, to 
which the veteran responded with a substantive appeal in 
August 1999.  

Additional Matters

The Board observes that the veteran was afforded a personal 
hearing before the RO in September 1999.  Evidence in the 
file indicates that he had also requested a hearing before a 
Member of the Board.  Such a hearing was scheduled for 
December 2001, but the veteran failed to report.      

Duty to Assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and statement of the case and supplemental statement 
of the case issued in June 1999 and April 2000, respectively.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
Additionally, the Board observes that the veteran was 
afforded both orthopedic and psychiatric examinations by the 
VA in May 1997 in connection with his claims.  VA outpatient 
treatment reports dated March 1997 until May 1997 are also of 
record.  Moreover, the evidence associated with the claims 
file includes a November 1997 treatment report from a private 
physician.  Other private medical records include treatment 
reports from the Katherine Wright Center.  Furthermore, 
several letters from various friends and relatives of the 
veteran are associated with the claims file, along with a 
stressor questionnaire filled out by the veteran.  
Additionally, the ship records for the U.S.S. Chicago have 
also been associated with the file.  Finally, a transcript of 
the veteran's June 1999 hearing before the RO is of record.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for further appellate review on the 
merits.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).   A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. 1111 (West 1991); 38 C.F.R. 3.304(b) (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With regard to establishing service connection, the fact that 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
[the VA's Schedule for Rating Disabilities] i.e., in 
conformity with the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (2000) (amended to reflect the holding of 
Cohen v. Brown, 10 Vet. App. 128 (1997), effective March 7, 
1997.)  However, in order for such lay testimony to serve as 
sufficient proof of service connection, the evidence must 
indicate that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  Id.   Additionally, service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Id.  

Where the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence to corroborate the stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998). Such corroborating 
evidence cannot consist solely of after- the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).


Factual background and analysis

I.  Service Connection: Post-Traumatic Stress Disorder (PTSD)

The evidence of record pertaining to the veteran's PTSD claim 
includes the veteran's service medical records, VA outpatient 
treatment reports dated March 1997 until May 1997, and a VA 
examination conducted in May 1997.  Additionally, the claims 
file contains medical records from a private physician and 
from the Katherine Wright Center.  Moreover, the veteran has 
submitted ship records for the U.S.S. Chicago, as well as 4 
"buddy letters" from friends and relatives which describe 
the veteran's observable symptomatology upon return from 
service.  Finally, a transcript of the veteran's September 
1999 personal hearing and a stressor questionnaire are of 
record.    

The service medical records reflect a notation of depression 
at the enlistment examination performed in September 1975.  A 
report of medical history taken at this time indicated that 
prior to service, the veteran had experienced frequent 
trouble sleeping, and had suffered from depression and 
excessive worry.  The service medical records further reflect 
that in June 1979 the veteran presented for medical treatment 
with a small scrap metal puncture wound under his left arm, 
near his armpit.  The wound was cleaned and x-rays were 
requested to determine if any metal remained in the wound.  
Such x-rays showed the chest, humerus and axilla to be within 
normal limits.  The treatment report also indicated that the 
veteran had a left lateral chest abrasion 4 centimeters from 
the nipple.  There was no evidence of further treatment for 
metal puncture wounds following this entry in June 1979.  The 
veteran's separation examination did not indicate any 
findings of depression or any other psychiatric disorders.

Following service the veteran received psychiatric treatment 
on an outpatient basis from the Westside VA Medical Center.  
Treatment reports dated March 1997 until May 1997 reflect 
symptomatology of nervousness, depression, nightmares, 
flashbacks and hypervigilance/startle reactions.  These 
treatment reports also reveal complaints of sedation and 
anorgasmia.  A May 1997 letter summarized the veteran's 
outpatient treatment.  In this letter it was noted that the 
veteran has a history of PTSD symptoms secondary to an in-
service shrapnel injury.  The letter further noted the 
veteran to have a 10-year history of depression, with 
transient suicidal ideation in the past.  The letter 
contained a diagnosis of prolonged post-traumatic disorder.   

In May 1997 the veteran was given a VA examination.  At this 
time the veteran reported an aversion to socializing with 
people.  He complained of jumpiness, nightmares and 
irritability.  He further stated that he was bothered by 
noise.  Upon physical examination, the veteran was found to 
speak clearly and coherently.  His affect was constricted, 
and his mood was noted to be depressed and anxious.  No 
psychotic symptoms were exhibited.  The veteran's memory was 
good with respect to both recent and remote events.  The 
veteran was diagnosed with major depression disorder, but not 
PTSD.  The examiner assigned the veteran a Global Assessment 
of Functioning (GAF) score of 45, and determined him not to 
be psychotic or suicidal.  

The veteran was also examined by a private physician in 
November 1997.  The veteran described an incident in service 
during which he was hit with shrapnel from an explosion.  He 
reported having ongoing nightmares relating to that incident.  
He further stated that he startled very easily, and becomes 
anxious upon hearing sounds such as a car horn.  The veteran 
also described sensory phenomenon, such as seeing shadows and 
hearing his name.  He noted that he tends to distrust people.  
While he gets along well with his wife, he acknowledged that 
he is troubled being around groups of people.  The veteran 
described symptoms including depression, anxiety, difficulty 
sleeping, and a lack of concentration.  He discussed the 
history of his depression and confided that he had attempted 
suicide one year earlier.  The veteran denied suicidal or 
homicidal ideation.  The examiner rendered an Axis I 
diagnosis of PTSD, assigning a GAF score of 60.     

Other private medical evidence pertaining to the veteran's 
PTSD claim include treatment reports dating November 1997 
until January 1998 from the Katherine Wright Center.  These 
reports revealed symptoms of depression, anxiety, and 
sleeplessness.  In a December 1997 report, the veteran 
acknowledged transient suicidal ideation, but denied any 
active suicidal plan or intent.    
 
The claims file also contains documents pertaining to a 
Social Security Administration (SSA) decision in February 
1998.  These documents include a psychiatric review form and 
a formal report of the SSA decision, which concluded that the 
veteran was "disabled" as defined by the Social Security 
Act.  These documents noted the presence of affective and 
somatoform disorders and indicated the existence of 
depressive syndrome.  The veteran's symptomatology was noted 
to include anhedonia, sleep disturbance, psychomotor 
agitation, feelings of guilt and worthlessness, difficulty 
concentrating, and hallucinations, delusions or paranoid 
thinking.  These documents made no mention of PTSD.    

The evidence associated with the claims file also contains 
four letters dated May 1997, June 1997 (two letters) and 
February 1999 from the veteran's friends and relatives.  
These letters attest to the veteran's symptomatology and the 
change in the veteran's demeanor following separation from 
service.  The first letter, written by the veteran's wife in 
May 1997, explained that the veteran routinely suffered from 
nightmares.  On some occasions he would wake up screaming and 
jump from the bed as though ready for combat.  She further 
described his startle response when confronted with ringing 
phones or doorbells.  She stated that he has pulled cords out 
of the wall to stop the ringing, and has dropped to the floor 
in response to the door buzzer.  The next letter, also dated 
June 1997, was authored by a friend of the family.  She noted 
that the veteran formerly had an outgoing and happy-go-lucky 
personality, but noted that subsequent to service he became 
distant, pre-occupied and depressed.  The veteran's mood 
change was also noted in a June 1997 letter by the veteran's 
brother.  This letter commented that the veteran returned 
from service with an explosive character.  It was stated that 
the veteran would react unusually to loud noises such as 
fireworks, the ringing of a phone or doorbell, and car horns.  
In response to firework flashes, the veteran was said to have 
dropped to the ground as though under gunfire.  The final 
letter, dated February 1999, was written by a fellow 
serviceman who was present on the U.S.S. Chicago with the 
veteran at the time of the shrapnel incident.  This 
serviceman did not physically witness the explosion described 
by the veteran, but noted that the veteran had discussed the 
incident with him close in time to its occurrence.  The 
serviceman commented that he had seen the veteran recently 
and noticed that the veteran appeared sad.     

The evidence pertinent to the veteran's PTSD claim also 
includes a transcript of the veteran's personal hearing 
conducted before the RO in September 1999.  During this 
hearing the veteran testified as to the facts regarding the 
in-service shrapnel incident.  He explained that Marines were 
conducting war exercises out at sea, and that a target boat 
was going to be sunk.  The veteran stated that he was on his 
lunch hour so he emerged on deck and looked out to see what 
he described as grenade launchers.  The veteran noticed that 
the targets were too close to the ship, and he immediately 
started to run for the door to get back inside the skin of 
the ship.  He saw a sudden blasting and got hit.  He stated 
that 15 seconds later he felt pain all over his body.  The 
veteran commented that he was bleeding and in shock, and that 
other crewmembers persuaded him to go to sick bay.  The 
veteran noted that ever since that time he has had problems 
with his startle response, especially with respect to 
doorbells, telephones, car horns and other sudden noises.  
The veteran confided that even mild noises such as those 
emitted from a microwave, a washing machine or a dryer are 
troublesome for him.  The veteran also reported that he 
experienced nightmares, hypervigilance and antisocial 
inclinations since the time of the incident.    

Finally, the claims file contains a stressor questionnaire in 
which the veteran again describes the shrapnel incident and 
the symptoms that he contends to have developed as a result.  
In substance the information contained in this questionnaire 
is duplicative of the testimony given at the hearing and 
therefore need not be discussed in further detail here.  

The Board has thoroughly reviewed the evidence of record and 
concludes, for the reasons and bases detailed below, that the 
evidence of record warrants an award of service connection 
for PTSD.

As an initial matter, the Board acknowledges the fact that 
the veteran's enlistment examination in September 1975 noted 
that the veteran suffered from depression, excessive worry 
and sleeplessness.  The Board observes that depression is a 
distinct disorder from PTSD, and that the record reflects no 
treatment for or diagnosis of PTSD until separation from 
service.  Therefore, the notations found on the enlistment 
examination do not serve to establish a pre-existing 
condition and  
the presumption of soundness remains applicable.

As previously discussed, for a service connection claim to be 
successful, the evidence must establish a medical diagnosis 
of PTSD; credible supporting evidence to establish that the 
claimed in-service stressor occurred; and a link, established 
by medical evidence, between current symptoms and the in-
service stressor.  The Board finds that the first element of 
service connection has been satisfied by the diagnosis of 
PTSD, Axis I, rendered in November 1997 by a private 
physician.  

As to the issue of establishing an in-service stressor, the 
Board notes that the veteran's service dates do not include a 
period of war, and as such the veteran may not establish an 
in-service stressor event wholly on the basis of lay 
testimony.  However, the Board finds that sufficient medical 
evidence exists to corroborate a stressor incident.  While 
the evidence associated with the claims file does not 
explicitly confirm the explosion in the waters surrounding 
the U.S.S. Chicago in June 1979 as contended by the veteran, 
it is beyond dispute that the veteran was treated in June 
1979 for metal puncture wounds.  This treatment report is 
consistent with the veteran's contentions of being injured in 
a blast, and therefore the veteran's testimony, thus 
corroborated with objective medical data, is found to be 
credible.  Therefore, the second element of service 
connection has been satisfied.

With respect to the third element of service connection, the 
Board concludes that the evidence demonstrates a link between 
the veteran's current symptomatology and the in-service 
stressor.  In so concluding, the Board observes that the 
private physician's diagnosis of PTSD was predicated on the 
history of the veteran's symptomatology.  As seen in the 
treatment report, the veteran's description of this history 
focused principally on the shrapnel incident of June 1979.  
Thus it can be inferred that the June 1979 explosion was 
deemed to be the source of the veteran's PTSD symptoms, since 
no other stressful events were made known to the examiner.  
The Board acknowledges that the veteran's medical history as 
presented to the examiner also included some discussion of 
the veteran's depression.  It was noted that the veteran was 
tense and worried about his finances, his health and his 
future.  While it is possible that these anxieties may have 
been thought to be the source of the veteran's PTSD, the 
Board finds that there is an approximate balance of evidence 
regarding the merits of this issue, and as such, the benefit 
of the doubt shall be resolved in favor of the veteran. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Therefore, all three elements of 
service connection have been established by the evidence 
associated with the file, warranting a grant of service 
connection for PTSD. 
 
II.  Service Connection: residuals of shell fragment wounds, 
left side of chest and left arm

The evidence of record pertaining to the veteran's claims for 
residuals, shell fragment wounds of the left side of chest 
and left arm (residuals of shell fragment wounds) includes 
the veteran's service medical records and a VA orthopedic 
examination conducted in May 1997.  Additionally, a 
transcript of the veteran's September 1999 hearing before the 
RO is of record.

The service medical records do not reflect any abnormalities 
of the left arm or left side of chest at the time of the 
veteran's enlistment examination in September 1975.  As noted 
previously, the veteran was treated in June 1979 for a small 
scrap metal puncture wound under his left arm, near his 
armpit.  The veteran also had a left lateral chest abrasion 4 
centimeters from the nipple. X-rays of the chest, humerus and 
axilla were normal.  The service medical records show no 
further treatment associated with metal puncture wounds and 
the veteran's separation examination revealed the veteran's 
upper extremities and chest to be normal, with no indication 
of any residuals of shell fragment wounds.  

The veteran underwent a VA orthopedic examination in May 
1997.  The veteran reported his medical history, including 
the June 1979 shrapnel incident.  Upon physical examination, 
no visible scars were found on the veteran's left arm or 
chest.  There was no tissue loss, no muscle penetration, and 
no damage to tendons, bones, joints or nerves.  The examiner 
noted mild pain on resisted motion.  X-rays of the left arm 
showed no fractures, lesions or degenerative joint disease.  
The examiner stated that there were no apparent residuals to 
the left upper extremity, and no scarring.    

The hearing transcript included the veteran's testimony 
regarding the shrapnel incident in June 1979, which has been 
discussed in detail earlier in this decision.  The transcript 
also contained testimony specifically pertaining to the left 
arm and left chest wounds that the veteran sustained as a 
result of the shrapnel incident.  The veteran stated that his 
wounds were treated with peroxide and ointment.  He explained 
that no stitches were required, and further stated that X-
rays were normal.  The veteran commented that his scars were 
painful, but stated that they had healed and that there was 
no pain associated with the areas where he had been wounded.  

Having considered the foregoing, the Board finds that 
entitlement to service connection for the residuals of shell 
fragment wounds is not warranted here.  
As noted above, upon physical examination by the VA in May 
1997 the veteran was not found to have any visible scars.  
Additionally, there was no finding of tissue loss, muscle 
penetration, or damage to tendons, bones, joints or nerves.  
Furthermore, x-rays of the left arm showed no fractures, 
lesions or degenerative joint disease.  While the examiner 
did note mild pain on resisted motion, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The examiner concluded that there were no apparent residuals 
to the left upper extremity, and no scarring.  This 
conclusion is further supported by the veteran's own 
testimony given during his September 1999 personal hearing.  
At this hearing the veteran stated that his scars had healed 
and that there was no present pain associated with the 
shrapnel wounds.   

Based on the above, the Board finds that there is no evidence 
of any residuals of shell fragment wounds.  Without such 
evidence, the threshold element of a service connection claim 
has not been satisfied, and as a result an award of service 
connection is not justified.  The Board finds support for 
this conclusion in a decision of the Court, which interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In summary, inasmuch as the evidence fails to show any 
residuals of shell fragment wounds, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran's claim of service 
connection for the residuals of shell fragment wounds fails, 
and the veteran's appeal is accordingly denied.  


ORDER

Service connection for PTSD is granted.

Service connection for the residuals of shell fragment wound 
is denied.

		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

